Citation Nr: 0919306	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft surgery, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for a sleep disorder, 
to include as due to Agent Orange exposure.

3.  Entitlement to service connection for depression, claimed 
as a nerve disorder-stress, to include as due to Agent Orange 
exposure.

4.  Entitlement to service connection for an eye disorder, 
claimed as loss of sight, to include as due to Agent Orange 
exposure.

5.  Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure.

6.  Entitlement to service connection for hyperlipidemia, 
claimed as high cholesterol, to include as due to Agent 
Orange exposure.

7.  Entitlement to service connection for shortness of 
breath, to include as due to Agent Orange exposure.

8.  Entitlement to service connection for dizziness, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran was 
exposed to Agent Orange or other herbicide agents during 
active service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
coronary artery disease, status post coronary artery bypass 
graft surgery, is related to the Veteran's active military 
service, and coronary artery disease is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
sleep disorder is related to the Veteran's active military 
service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
depression, claimed as a nerve disorder-stress, is related to 
the Veteran's active military service.

5.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
eye disorder, claimed as loss of sight, is related to the 
Veteran's active military service.

6.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hypertension is related to the Veteran's active military 
service, and hypertension is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.

7.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hyperlipidemia, claimed as high cholesterol (to the extent 
the condition may be considered as a disability), is related 
to the Veteran's active military service.

8.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
shortness of breath is related to the Veteran's active 
military service.

9.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
dizziness is related to the Veteran's active military 
service.


CONCLUSIONS OF LAW

1.  Coronary artery disease, status post coronary artery 
bypass graft surgery, claimed as a result of Agent Orange 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been incurred as a result of such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2008).

2.  A sleep disorder, claimed as a result of Agent Orange 
exposure, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a).

3.  Depression, claimed as a nerve disorder-stressed and as a 
result of Agent Orange exposure, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326(a).

4.  An eye disorder, claimed as loss of sight and as a result 
of Agent Orange exposure, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a).

5.  Hypertension, claimed as a result of Agent Orange 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been incurred as the result of 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a).

6.  Hyperlipidemia, claimed as high cholesterol and as a 
result of Agent Orange exposure, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326(a).

7.  Shortness of breath, claimed as a result of Agent Orange 
exposure, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a).

8.  Dizziness, claimed as a result of Agent Orange exposure, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In October 2004, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2005 rating 
decision and May 2006 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VA's notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Sanders, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.
 
The RO did not afford the Veteran a VA examination for his 
claimed disorders on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that the claimed disorders do not have a current 
diagnosis or symptoms or cannot be associated with an in-
service event.  Therefore, the Board finds that the evidence 
of record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease, i.e. 
coronary artery disease, hypertension, and hyperlipidemia, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

As to determining possible exposure, the law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

The Veteran maintains that he is entitled to a presumption of 
exposure to Agent Orange for his claim due to exposure while 
in service.  His DD Form 214 shows that he was awarded the 
National Defense Service Medal.  However, he was not awarded 
the Vietnam Service Medal or other medal which might be 
indicative of service in Vietnam.  In addition, the record 
does not show any evidence that the Veteran was exposed to 
Agent Orange.  Absent evidence of exposure, or service in the 
Republic of Vietnam during the Vietnam era, the Board cannot 
conclude that service connection is warranted on a 
presumptive basis for the Veteran's claimed disorders at a 
result of exposure to Agent Orange.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the National Academy of Sciences 
(NAS), has determined that there is no positive association 
between exposure to herbicides and any condition for which 
the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 
42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 
(June 12, 2007).  Since the Secretary has not specifically 
found any linkage between any of the Veteran's claimed 
disorders and herbicide exposure, none of them could be 
presumed to be due to Agent Orange exposure, even if exposure 
were shown by the evidence.
 
The RO has determined that the Veteran's service treatment 
records have been lost, and that it would be futile to search 
for them any further.  In the absence of the presumed 
destroyed service treatment records, the Board's obligation 
to explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


A.  Service Connection for Coronary Artery Disease, Status 
Post
Coronary Artery Bypass Graft Surgery; Hyperlipidemia,
Claimed as High Cholesterol; Hypertension;
Shortness of Breath; and Dizziness

VA treatment records from December 1992, January 1993, and 
March 1993 show that the Veteran's blood pressure was 140/72, 
148/88, and 140/56 respectively.  Private treatment notes 
from the S.M.C. show that in 1995 the Veteran had blood 
pressure readings of 118/90, 110/84, and 132/86.  In 1996 his 
blood pressure was 130/98 and in 1997 it was 140/96, 120/80, 
136/80.  The Veteran had blood pressure readings of 126/80, 
132/82, 140/100, 134/90, and 130/80 in 1999.  At October 1999 
treatment the Veteran's heart was found to have regular 
rhythm with no murmurs.  In February 2001 his blood pressure 
was 130/80.  August 2001 treatment notes from D.M.C.M.H. 
indicate the Veteran had hypertension and heart disease.  He 
had reported to the emergency department with an achy feeling 
on the side of his head down to his left leg.  There were no 
reports of neurological symptoms, and the Veteran was not 
found to have any neurological deficits.  His sitting blood 
pressure was 166/106 and 144/94.

Private treatment records from C.H.S. show that in December 
2001 the Veteran had an electrocardiogram due to angina that 
showed normal sinus rhythm with inferior and lateral 
nonspecific ST segment changes.  His blood pressure was 
110/76.  The assessment showed chest pain that was typical 
for angina with risk factors of age, sex, hyperlipidemia, and 
a history of smoking.  He then underwent coronary artery 
bypass surgery.  It was noted that he had been diagnosed with 
hypertension in August 2001 and that he had hyperlipidemia.  
The Veteran was taking Zocor, Clonidine, Procardia, and 
Lotensin.  Later in December 2001, he  went to the emergency 
department of D.M.C.M.H. complaining of low blood pressure.  
His blood pressure, as measured at the hospital, was 105/64.

At January 2002 private treatment with L.B.W., M.D., the 
Veteran reported that he had not had any angina.  He had no 
congestive heart failure symptoms, dizziness, palpitations, 
or syncope since the Clonidine he had been taking for his 
blood pressure was discontinued.  His blood pressure was 
128/93 and his pulse was 93.  He was to continue taking 
aspirin daily, hydrochlorothiazide, and potassium 
replacement.  Testing showed that his total cholesterol was 
237 and that his low-density lipoprotein (LDL) was 170, which 
were classified as high.  In February 2002, the Veteran's 
total cholesterol was 273 and his LDL was 201.  Dr. W opined 
at February 2002 treatment that the Veteran was doing 
clinically well and noted that he had been doing cardiac 
rehab for the last three weeks and had not had any angina, 
congestive heart failure symptoms, dizziness, palpitations, 
or syncope.  His dosage of Zocor was increased and he was 
given literature on how to improve his diet.  Dr. W wrote in 
February 2002 that the Veteran would be able to return to 
work in April 2002 if he was doing well.

The Veteran went to Dr. W for unscheduled treatment in March 
2002 because of elevated blood pressure over the last few 
days and lightheadedness that morning.  His blood pressure 
was 134/96 at home and 140/101 in the office, with a pulse of 
75.  Dr. W increased the dosage of hydrochlorothiazide and 
prescribed a beta blocker due to dizziness and 
lightheadedness.  March 2002 testing showed his total 
cholesterol to be 226, which was classified as high, and his 
LDL was 145.  

At April 2002 treatment with Dr. W, the Veteran reported that 
his blood pressure had been better controlled.  He got 
shortness of breath on exertion and had no angina, dizziness, 
palpitations, or syncope.  His blood pressure was 124/80 and 
his pulse was 74.  Dr. W felt that the Veteran's hypertension 
was better controlled and that his hypercholesterolemia was 
severe.  His Zocor dosage was increased.  At April 2002 
treatment at the S.C. the Veteran's blood pressure was 120/78 
in successive weeks.

June 2002 testing showed the Veteran's total cholesterol to 
be 202, which was classified as high, and his LDL to be 135.  
At July 2002 treatment the Veteran was described by Dr. W as 
doing fairly well and he had no angina or congestive heart 
failure symptoms.  The Veteran reported that he got a little 
tired after a long day of work and his blood pressure was 
140/90 and pulse 76.  Dr. W felt that the Veteran's 
hypercholesterolemia was still not adequately controlled on 
80 mg of Zocor and he added Lopid to the Veteran's regimen.  

September 2002 testing showed the Veteran's total cholesterol 
to be 184 and his LDL to be 103.  Dr. W noted at October 2002 
treatment that the Veteran was doing fairly well as far as 
his heart was concerned with no angina, congestive heart 
failure symptoms, dizziness, palpitations or syncope.  Over 
the last several weeks the Veteran had developed paresthsias 
in his left upper extremity and pain in his left thigh and 
calf.  It got worse as the day went on but was not worsened 
by momentary exertion.  Dr. W discontinued the Zocor to see 
whether it was causing the leg pain.  He noted that the 
hypertension and hypercholesterolemia were well controlled.  
In November 2002 the Veteran reported that there had not been 
much improvement in his leg pain.  He did not have any 
angina, congestive heart failure symptoms, dizziness, 
palpitations or syncope.  His blood pressure was 144/70 and 
pulse 77.  Dr. W started him back on Zocor and referred him 
to a neurologist.

The Veteran was next treated by Dr. W in March 2003, at which 
time he had no angina, congestive heart failure symptoms, 
dizziness, palpitations or syncope.  His blood pressure was 
160/100, and Dr. W opined that his hypertension was not as 
well controlled as it had been.  He was encouraged to 
exercise regularly and to watch his salt intake.

At March 2004 treatment with Dr. W, the Veteran was noted to 
be doing "extremely well."  He had no angina, congestive 
heart failure symptoms, dizziness, palpitations, syncope, 
claudication, or peripheral edema.  His blood pressure was 
138/86 and Dr. W described his diastolic hypertension as 
stable.  The Veteran continued to take Zocor for 
hypercholesterolemia.  

VA treatment notes show that at a March 2005 annual 
examination the Veteran reported that he was doing better and 
had not had much shortness of breath.  His blood pressure was 
123/76 and on examination his heart had no murmur and S1 and 
S2 were regular.  The Veteran was diagnosed with mixed 
hyperlipidemia, and it was noted that he had been on Zocor 80 
mg for sometime but that it was not doing much good as of 
yet.  Therefore, his medication regimen was adjusted.  
Pulmonary function and stress tests were normal.  The Board 
notes that high blood serum cholesterol, or hyperlipidemia, 
does not represent a "disability" as contemplated by the 
controlling legal criteria, but is rather characterized 
merely as a laboratory finding, and is not, in and of itself, 
a disability.  See 61 Fed. Reg. 20,440-20,445 (May 7, 1996).  
In any event, since the Veteran has claimed the elevated 
blood test results as a disability, the Board will adjudicate 
the matter.

The gap of approximately 25 years between the Veteran's 
military service and the first time he is shown by the 
documentary record to have been seen for his coronary artery 
disease, status post coronary artery bypass graft surgery, 
hyperlipidemia, claimed as high cholesterol, hypertension, 
shortness of breath, and dizziness militates against a 
finding that he suffered from these disorders in service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

We recognize the sincerity of the arguments advanced by the 
Veteran that his coronary artery disease, status post 
coronary artery bypass graft surgery, hyperlipidemia, claimed 
as high cholesterol, hypertension, shortness of breath, and 
dizziness are service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Robinson v. Shinseki, No. 2008-7096 (Fed. 
Cir. March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  However, the disorders claimed herein require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.  In the present case there is no medical 
evidence of record showing that these disorders are related 
to the Veteran's active military service or were incurred 
within any applicable presumptive period.

Because the evidence preponderates against the claim of 
service connection for coronary artery disease, status post 
coronary artery bypass graft surgery, hyperlipidemia, claimed 
as high cholesterol, hypertension, shortness of breath, and 
dizziness, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

B.  Eye Disorder, Claimed as Loss of Sight

VA treatment records show that in April 1993 the Veteran 
complained that his eyes had been burning that morning.  He 
was found to have blepharitis.  There are no further 
treatment records related to the Veteran's eyes, and no 
evidence indicates that the condition treated in 1993 was 
chronic.

As above, the Board recognizes the Veteran's sincere belief 
in his claim, but the resolution of issues that involve 
medical knowledge requires professional evidence, and an eye 
disorder requires specialized training for a determination as 
to diagnosis and causation.  In the present case there is no 
medical evidence of record showing that the Veteran has a 
current eye disorder which is related to his active military 
service.  The Board recognizes that the Court of Appeals for 
Veterans Claims has also held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007). However, where, as here, the overall 
evidence of record fails to support a diagnosis of the 
claimed disorder as a chronic condition at any time, that 
holding is inapplicable.

Because the evidence preponderates against the claim of 
service connection for an eye disorder, claimed as loss of 
sight, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

C.  Sleep Disorder and Depression, Claimed as a Nerve 
Disorder-Stress

The medical evidence of record does not show any treatment 
for a sleep disorder or depression.  Furthermore, the record 
does not show that the Veteran has been diagnosed with a 
sleep disorder or depression at any time.  See McClain v. 
Nicholson, supra.  Therefore, where, as here, the overall 
evidence of record fails to support a diagnosis of the 
claimed disorders, that holding is inapplicable.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
sleep disorder and depression, claimed as a nerve disorder-
stress, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for coronary artery disease, status post 
coronary artery bypass graft surgery, is denied.

Service connection for a sleep disorder is denied.

Service connection for depression, claimed as a nerve 
disorder-stress, is denied.

Service connection for an eye disorder, claimed as loss of 
sight, is denied.

Service connection for hypertension is denied.

Service connection for hyperlipidemia, claimed as high 
cholesterol, is denied.

Service connection for shortness of breath is denied.

Service connection for dizziness is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


